Judgment, Supreme Court, New York County (Michael Corriere, J.), entered February 26, 1996, convicting defendant, upon his plea of guilty, of robbery in the first degree, and sentencing him to a term of 6 to 18 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. The principal informant’s statements, which were based on personal observations, were amply corroborated by other sources including the citizen witness and a co-defendant (see, People v DiFalco, 80 NY2d 693). Defendant’s right to counsel *4had not attached at the time of his statements (People v Bing, 76 NY2d 331), and the record supports the court’s finding that defendant never requested an attorney. Defendant’s remaining contentions are unpreserved and without merit. Concur — Lerner, P. J., Wallach, Rubin and Saxe, JJ.